Order granting defendants’ motion for an additional allowance in the sum of $2,000 in addition to the taxable costs allowed by statute, and the judgment, in so far. as it adjudges that defendants recover of the plaintiff said sum, reversed, and the motion denied, on the ground that the action was not extraordinary and difficult within the meaning of section 1513 of the Civil Practice Act, nor did the defendants establish “ the value of the subject matter involved.” Present-—-Martin, P. J., Townley, Untermyer, Dore and Cohn, JJ.; Dore and Cohn, JJ., dissent and vote for affirmance.